WOOD, J.
The paper offered is,not a bill of exchange, or subject to the law merchant governing bills. It is a mere order by a *465client upon his attorney to pay over money which he had collected; an order on a contingent fund. The attorney had no money to pay over. The plaintiff being so advised, sues for the money he advanced on the order, and the party receiving the money seeks to excuse himself from paying, because he has had no notice that his own attorney did not pay, because he had no funds. We think the notice unnecessary in a case like this.
* W. Stanberry moved for a new trial, because the court [454 erred in instructing the jury, the notice was unnecessary.
Verdict for the plaintiff.
WOOD, J. The order offered in evidence was upon a contingent fund. Its legal effect is the same as if it were to pay $160 to Crawford,.if you have collected that much for me. Such an order would not be a bill of exchange; Ch. on Bills, 56, 7; 1 Bibb, 502. The drawee of such an order could not claim to be exonerated, because he had not notice in time. The motion is overruled.